 


109 HR 360 IH: To provide for the preservation of the historic confinement sites where Japanese Americans were detained during World War II, and for other purposes.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 360 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Thomas introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the preservation of the historic confinement sites where Japanese Americans were detained during World War II, and for other purposes. 
 
 
1.Preservation of historic confinement sites 
(a)Preservation programThe Secretary shall create a program within the National Park Service to encourage, support, recognize, and work in partnership with citizens, other Federal agencies, State, local, and tribal governments, other public entities, educational institutions, and private nonprofit organizations for the purpose of identifying, researching, evaluating, interpreting, protecting, restoring, repairing, and acquiring historic confinement sites in order that present and future generations may learn and gain inspiration from these sites and that these sites will demonstrate the Nation’s commitment to equal justice under the law.  
(b)GrantsThe Secretary shall make grants to citizens, State, local, and tribal governments, other public entities, educational institutions, and private nonprofit organizations to assist in carrying out the actions described in subsection (a). 
2.Advisory commission 
(a)EstablishmentThere is established an advisory commission to be known as the Advisory Commission to Preserve World War II Historic Confinement Sites. 
(b)DutiesThe Advisory Commission shall provide guidance to the Secretary with respect to the implementation and administration of section 1. Such guidance shall include recommending measures to encourage public involvement in the actions described in section 1(a), recommending priorities for the administration of grants described in section 1(b), and reviewing and making recommendations with respect to proposals for grants submitted pursuant to section 1(b). 
(c)MembershipThe Advisory Commission shall be composed of 21 members appointed by the Secretary and shall include former internees, local residents, representatives of Native American groups, and members of the general public. Each member shall be appointed for a term of 2 years. A member may serve after the expiration of that member’s term until a successor has taken office.  
(d)ChairpersonThe members of the Advisory Commission shall designate one of the members as Chairperson. 
(e)MeetingsThe Advisory Commission shall meet at least once during each fiscal year. Notice of Advisory Commission meetings shall be published in local newspapers. Advisory Commission meetings shall be held at such locations and in such a manner as to ensure adequate public involvement. 
(f)CompensationMembers of the Advisory Commission shall serve without compensation, but while engaged in official business of the Advisory Commission shall be entitled to travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(g)TerminationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Advisory Commission. 
3.DefinitionsFor purposes of this Act— 
(1)the term Advisory Commission means the Advisory Commission to Preserve World War II Historic Confinement Sites established in section 2;  
(2)the term historic confinement sites means— 
(A)the 10 internment camp sites referred to as Gila River, Granada, Heart Mountain, Jerome, Manzanar, Minidoka, Poston, Rohwer, Topaz, and Tule Lake and depicted in Figures 4.1, 5.1, 6.1, 7.1, 8.4, 9.2, 10.6, 11.2, 12.2, and 13.2, respectively, in Confinement and Ethnicity: An Overview of World War II Japanese American Relocation Sites, published by the Western Archeological and Conservation Center, National Park Service, in 1999; and 
(B)other historically significant locations, as determined by the Secretary, where Japanese Americans were detained during World War II; and 
(3)the term Secretary means the Secretary of the Interior. 
4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary for the purpose of carrying out this Act. Such sums shall remain available until expended. 
 
